Citation Nr: 0201971	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  92-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to December 1, 1985 
for the award of a 100 percent schedular evaluation for the 
veteran's paranoid schizophrenia.  

(The issue of entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs disability 
compensation benefits in the amount of $24,385.00 is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1981 to May 1983.  
In June 1991, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for schizophrenia and granted the claim.  

This matter came before the Board on appeal from an August 
1991 rating decision of the Albuquerque, New Mexico, Regional 
Office (RO) which effectuated the Board's award of service 
connection as of August 20, 1989 and assigned a 100 percent 
schedular evaluation for the veteran's paranoid 
schizophrenia.  In October 1991, the RO established May 6, 
1988 as the effective date for the award of service 
connection for the veteran's paranoid schizophrenia; assigned 
a 10 percent evaluation for that disability for the period 
between May 6, 1988 and April 19, 1989; and effectuated the 
award of the schedular 100 percent evaluation as of April 20, 
1989.  In April 1996, the Board remanded the veteran's claim 
to the RO for additional action.  

In November 1996, the RO, in pertinent part, determined that 
its September 1983 rating decision denying service connection 
for schizophrenia was not clearly and unmistakably erroneous; 
determined that its October 1991 rating decision was clearly 
and unmistakably erroneous in failing to grant an effective 
date prior to May 6, 1988 for the award of service connection 
for the veteran's psychiatric disorder; and effectuated the 
award of service connection for paranoid schizophrenia 
evaluated as 10 percent disabling as of December 5, 1985.  In 
May 1997, the Board determined that the September 1983 RO 
decision denying service connection for a psychiatric 
disorder was clearly and unmistakably erroneous; determined 
that June 1, 1983 was the appropriate effective date for the 
award of service connection for the veteran's paranoid 
schizophrenia; and remanded the issue of an effective date 
prior to April 20, 1989 for the award of a 100 percent 
schedular evaluation for the veteran's paranoid schizophrenia 
to the RO for additional development of the record.  

In May 1997, the RO effectuated the Board decision and 
assigned a 10 percent evaluation for the veteran's paranoid 
schizophrenia for the period between June 1, 1983 and April 
19, 1989.  In October 1998, the RO, in pertinent part, 
established December 1, 1985 as the effective date for the 
award of a 100 percent schedular evaluation for the veteran's 
paranoid schizophrenia.  The veteran has been represented 
throughout this appeal.  


FINDINGS OF FACT

1.  The veteran's April 1983 Veteran's Application for 
Compensation or Pension at Separation from Service (VA Form 
21-526e) seeking service connection for a chronic psychiatric 
disorder was received by the RO in July 1983.  

2.  The veteran's paranoid schizophrenia was shown to be 
productive of active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
complete social and industrial inadaptability at an August 
1983 psychiatric evaluation.  


CONCLUSION OF LAW

An effective date of June 1, 1983 for the award of a 100 
percent schedular evaluation for the veteran's paranoid 
schizophrenia is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1987).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an earlier effective date for the 
award of a 100 percent schedular evaluation for the veteran's 
paranoid schizophrenia, the Board observes that the 
Department of Veterans Affairs (VA) has secured or attempted 
to secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  The veteran has been advised by the 
statement of the case and the supplemental statements of the 
case of the evidence that would be necessary for him to 
substantiate his claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  


I.  Historical Review

A March 1983 Army hospital summary indicates that the veteran 
was diagnosed with a moderate acute schizophreniform disorder 
manifested by an inappropriate affect; autistic thinking; 
bizarre delusions; auditory and visual hallucinations; 
deterioration from a previous level of functioning; 
confusion; perplexity; magical thinking and unusual 
perceptual experiences such as sensing the presence of an 
object or individual when none was actually present.  The 
veteran was found to be medically unfit for further military 
active service.  In April 1983, the veteran submitted a 
Veteran's Application for Compensation or Pension at 
Separation from Service (VA Form 21-526e) in which he sought 
service connection for a psychiatric disorder.  The claim was 
received in July 1983.  An August 1983 psychiatric evaluation 
from J. B. Cordoba, M.D., conveys that the veteran was seen 
on the behalf of the VA.  The evaluation states that the 
veteran reported that he experienced mild phobias about 
associating with other people and going outside.  He related 
that he had been recently arrested for assaulting his wife.  
The veteran denied any formal thought disorder or auditory or 
visual hallucinations.  The veteran's "work history" did not 
include any mention of post-service employment.  On mental 
status examination, he was found to be oriented times three.  
He exhibited a naïve and shy appearance; an intact memory; 
appropriate personal grooming and hygiene; and no behavioral 
peculiarities.  The veteran was diagnosed with a 
schizophreniform disorder by history; agoraphobia; social 
phobia and an avoidant personality disorder with phobic 
features.  The veteran was noted to have a moderate degree of 
industrial inadaptability.  His highest level of adaptive 
functioning was noted to be poor.  In September 1983, the RO 
denied service connection for a chronic psychiatric disorder.  

VA clinical documentation dated in December 1985 states that 
the veteran complained of chronic auditory hallucinations and 
associated impaired thinking and confusion.  He reported that 
he had left many jobs because of his auditory hallucinations 
and was currently unemployed.  The veteran was diagnosed with 
schizophrenia.  Treating VA medical personnel indicated that 
the veteran's disability rendered him unable to work.  A 
February 1986 psychiatric evaluation from James E. Welch, 
M.D., conveys that the veteran was seen on the behalf of the 
Social Security Administration.  The veteran reported that: 
he had been discharged from the military due to his 
psychiatric disorder; he was subsequently employed for three 
months at a L'eggs manufacturing plant in 1984 until he quit 
due to his auditory hallucinations and associated confusion; 
he was thereafter employed on a temporary basis by the City 
of Las Cruces, New Mexico for one month; and he was employed 
at Border Steel between September 1984 and April 1985 when 
his psychiatric symptoms again necessitated that he leave his 
job.  The veteran was diagnosed with a chronic paranoid-type 
schizophrenic disorder.  The doctor commented that the 
veteran's psychiatric symptoms rendered him unable to adjust 
to an ordinary work setting.  

A May 1988 VA hospital summary states that the veteran 
complained of increased anxiety; impaired concentration and 
associated confusion; and hallucinations about Satan.  He was 
admitted to the VA medical center on May 6, 1988.  The 
veteran was diagnosed with paranoid schizophrenia.  The 
veteran's psychosocial stressors were noted to include 
"chronic unemployment and poverty."  In an April 1989 written 
statement, the veteran advanced that his chronic psychiatric 
disability rendered him unable to work.  In June 1991, the 
Board determined that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a chronic psychiatric disorder and 
granted service connection for schizophrenia.  

In August 1991, the RO implemented the Board's decision; 
assigned a 100 percent evaluation for the veteran's paranoid 
schizophrenia; and effectuated the award as of August 20, 
1989.  In October 1991, the RO retroactively granted an 
effective date of May 6, 1988 for the award of service 
connection for the veteran's paranoid schizophrenia; assigned 
a 10 percent evaluation for that disability for the period 
between May 6, 1988 and April 19, 1989; and retroactively 
effectuated the 100 percent schedular evaluation for the 
veteran's psychiatric disorder as of April 20, 1989.  In 
November 1996, the RO determined that its September 1983 
rating decision denying service connection for a psychiatric 
disorder was not clearly and unmistakably erroneous; 
determined that its October 1991 rating decision was clearly 
and unmistakably erroneous in failing to grant an effective 
date prior to May 6, 1988 for the award of service connection 
for the veteran's paranoid schizophrenia; and effectuated the 
award of service connection for paranoid schizophrenia 
evaluated as 10 percent disabling as of December 5, 1985.  

In May 1997, the Board determined that the September 1983 RO 
decision denying service connection for a psychiatric 
disorder was clearly and unmistakably erroneous and granted 
an effective date of June 1, 1983 for the award of service 
connection for the veteran's paranoid schizophrenia.  In May 
1997, the RO implemented the Board's decision; assigned a 10 
percent evaluation for the veteran's paranoid schizophrenia 
for the period between June 1, 1983 and April 19, 1989.  In 
October 1998, the RO retroactively effectuated the 100 
percent evaluation for the veteran's paranoid schizophrenia 
as of December 1, 1985.  


II.  Earlier Effective Date

The assignment of effective dates for original awards of 
disability compensation and increased evaluations is governed 
by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.400 (2001).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

(b)(1)  The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
the veteran's discharge or release if 
application therefor is received within 
one year from such date of discharge or 
release.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001).  

The pertinent provisions of 38 C.F.R. § 3.400 (2001) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

  (b)(2)  Disability compensation -- (i)  
Direct service connection (§ 3.4(b)).  
Day following separation from active 
service or date entitlement arose if 
claim is received within 1 year after 
separation from service; otherwise, date 
of receipt of claim, or date entitlement 
arose, whichever is later.  Separation 
from service means separation under 
conditions other than dishonorable from 
continuous active service which extended 
from the date the disability was incurred 
or aggravated.  


In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's psychiatric disability met 
the schedular criteria for a 100 percent evaluation.  On and 
before February 3, 1988, the Schedule For Rating Disabilities 
directed that a 10 percent evaluation was warranted for 
paranoid schizophrenia with slight impairment of social and 
industrial adaptability.  A 30 percent evaluation required 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation required considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
required symptomatology which is less than that required for 
a 100 percent evaluation, but which nevertheless produces 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1987).  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records reflect that he was discharged from 
active service as his schizophrenic symptomatology rendered 
him unfit for continued active service.  In July 1983, the 
veteran's original claim for service connection for a 
psychiatric disorder was received by the RO.  The August 1983 
psychiatric evaluation from Dr. Cordoba reflects that the 
veteran was not currently employed and had been recently 
arrested for assaulting his wife.  While his level of 
industrial inadaptability was noted to moderate, his highest 
level of adaptive functioning was concurrently found to be 
poor.  VA clinical documentation dated in December 1985 
states that the veteran was unemployable.  The February 1986 
psychiatric evaluation from Dr. Welch notes that the veteran 
had been discharged from active service due to his 
psychiatric disability; held three jobs for short periods of 
time in 1984 and 1985 which he was forced to leave due to his 
psychiatric symptoms; and was unemployable in an ordinary 
work setting.  

The Board observes that the veteran's service-connected 
psychiatric symptoms were essentially constant throughout the 
period between service separation and December 1, 1985.  
Given the Board's May 1997 determination that the September 
1983 RO decision denying service connection for a psychiatric 
disorder was clearly and unmistakably erroneous, the Board 
finds that the laws and regulations governing assignment of 
an effective date for an original award of disability 
compensation are for application.  After resolving reasonable 
doubt in favor of the veteran, the Board concludes that June 
1, 1983, the day following the veteran's separation from 
active service, is the appropriate effective date for the 
award of a 100 percent schedular evaluation for the veteran's 
paranoid schizophrenia.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1987).  


ORDER

An effective date of June 1, 1983 for the award of a 100 
percent schedular evaluation for the veteran's paranoid 
schizophrenia is granted subject to the regulations governing 
the award of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

